— Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Egitto, J.), imposed July 20,1990.
Ordered that the sentence is modified, on the law, by deleting the provision thereof which imposed upon the defendant the obligation to pay restitution in the amount of $2,000; as so modified, the sentence is affirmed.
As the People commendably concede, in light of the Court of Appeals holding in People v Rowe (75 NY2d 948), the Supreme Court was without authority at the time of sentencing herein to impose an order of restitution in the sum of $2,000 representing the so-called "buy” money expended by the police (see also, People v Montalvo, 178 AD2d 560; People v Titer, 176 AD2d 371). We note that after the sentence in this case was imposed, Penal Law § 60.27 was amended, effective November 1, 1991, to authorize restitution to law enforcement agencies to cover their expenditures of funds used in the purchase of drugs as part of investigations leading to convictions (L 1991, *581ch 545). Mangano, P. J., Bracken, Balletta, O’Brien and Copertino, JJ., concur.